Citation Nr: 1507577	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  10-01 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, claimed as flat feet.

2.  Entitlement to an increased rating for left knee early osteoarthritis.  

3.  Entitlement to an increased rating for right knee early osteoarthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to October 1981.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, in October 2008 and May 2013.  The October 2008 rating decision denied service connection for bilateral flat feet.  The May 2013 rating decision increased the ratings assigned for the bilateral knee disability.  A temporary 100 percent evaluation was assigned for right knee early osteoarthritis, effective from May 31, 2011, and a 30 percent rating was assigned effective July 1, 2012.  A temporary 100 percent evaluation was assigned for left knee early osteoarthritis, effective from August 29, 2012, and a 30 percent rating was assigned effective October 1, 2013.  

The Veteran presented testimony on the issue of service connection at a personal hearing before the undersigned Acting Veterans Law Judge (VLJ) in May 2012.  A transcript is of record.  The Board remanded the claim for service connection in April 2014 for additional development.  

The current record before the Board consists of entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The claims for increased ratings are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The April 2014 VA examiner provided an opinion that the Veteran's left foot condition is at least as likely as not related to military service; the Board resolves reasonable doubt in the Veteran's favor by finding that service connection for the Veteran's right foot condition is also warranted.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disorder, claimed as flat feet, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks service connection for bilateral flat feet.  He testified in May 2012 that the condition began in service as the result of multiple jumps while serving as an artillery paratrooper and that he began seeking private treatment one year after his discharge from service.  The Veteran has also asserted that he has flat feet as a result of using non-supportive Army boots.  See December 2009 VA Form 9.  The Veteran is competent to make such assertions.  The Board notes that the Veteran's DD 214 denotes his receipt of a parachutist badge.  

Service treatment records reveal that the Veteran sought treatment for his left foot in January 1975, at which time he complained of pain for one day after playing basketball.  There was slight swelling of the left lateral foot and ankle noted with transient pain.  The impression was acute sprain.  A February 1975 health record documents the Veteran's complaint that he still had painful plantar and dorsum of foot.  A February 1975 x-ray of the left lateral foot was normal.  Clinical examination of the Veteran's feet at the time of a June 1980 annual examination and a June 1981 discharge examination was normal, and there were no complaints or findings made in reference to either foot.  See reports of medical examination.  

The post-service private medical evidence of record indicates that the Veteran was found to have flat valgus feet on both sides in June 2001 and extreme talipes valgus and flat and splay feet in December 2002.  The post-service VA medical evidence of record contains the findings of a March 2009 x-ray, which, in pertinent part, showed mild hallux valgus deformities bilaterally, left greater than right; well-defined erosive change at the heads of the first metatarsals bilaterally, likely on the basis of gouty arthritis; and mild enthesophyte formation at the inferior calcaneal surface on the left.  VA treatment records also contain May 2009 assessments of plantar fasciitis and bilateral pronation and a July 2009 assessment of bilateral pes planus.  

The Board remanded the claim in April 2014 in order to schedule the Veteran for an appropriate VA examination.  The Veteran underwent a VA foot conditions Disability Benefits Questionnaire (DBQ) in April 2014, at which time his electronic folders were reviewed.  The diagnoses rendered by the examiner included bilateral flat foot (diagnosed in the 1970s); bilateral hallux valgus (diagnosed in 2009); left foot enthesophyte (diagnosed in 2009); and bilateral plantar fasciitis (diagnosed in the 1970s).  The Veteran reported that he had bilateral flat feet and left heel pain.  He indicated that he had had flat feet since the 1970s while in service.  He had seen podiatry and had been prescribed orthotics with no relief.  The Veteran reported getting pain (pain can get severe bilaterally) in both arches with walking, which was relieved with rest.  He also reported left heel pain since the 1970s.  Inserts provided by podiatry had not provided relief.  The Veteran denied surgery or procedure and stated that he will have left heel pain with walking (pain can get severe and improves with rest).  In terms of bilateral hallux valgus, the Veteran denied any toe pain.  In terms of bilateral plantar fasciitis, the Veteran reported that since the 1970s, he had been having pain in his arches when he first puts his feet on the floor.  The pain was reportedly severe and improved with walking for the next 30 minutes or so.  The Veteran denied treatment and relief with orthotics.  Following a detailed physical examination, it was the examiner's opinion that the Veteran's left foot condition is at least as likely as not related to military service.  The rationale employed was that there is evidence of left foot pain occurring while in service in January 1975 per review of the service treatment records.  It was the examiner's opinion that the Veteran's right foot condition is less likely as not related to military service.  The rationale employed was that there was no evidence found of a right foot condition occurring in military service.

VA sought an addendum opinion regarding the Veteran's right foot condition from the April 2014 VA examiner in order for the examiner to address the Veteran's receipt of a parachutist badge.  An addendum was obtained in September 2014.  The examiner explained that although the Veteran received a parachutist badge, from which occupational injuries may result, there was no evidence of a right foot condition occurring while in military service per review of the service treatment records, therefore no change in the opinion provided regarding the right foot.  The examiner also added additional rationale regarding the opinion provided for the left foot, namely that there was evidence of a left foot x-ray when the Veteran was 21 per review of the service treatment records for "Hx trauma, now painful -condition exists x1 mo."  

The Board finds that service connection for a bilateral foot disorder is warranted in this case.  Service personnel records document the Veteran's receipt of a parachutist badge, service treatment records document complaints involving the left foot, and the Veteran has competently reported that his condition of bilateral flat feet began in service as the result of multiple jumps while serving as an artillery paratrooper and as a result of using non-supportive Army boots.  The Board finds the Veteran's assertions to be credible.  In addition, the April 2014 VA examiner provided an opinion that the Veteran's left foot condition is at least as likely as not related to military service.  While the Board acknowledges that it was the VA examiner's opinion that the Veteran's right foot condition is less likely as not related to military service because there are no documented complaints involving the right foot in the service treatment records, given the Veteran's assertions and the fact that the examiner indicated that the diagnosed bilateral flat foot and bilateral plantar fasciitis had been diagnosed in the 1970s, the Board resolves reasonable doubt in the Veteran's favor by finding that service connection for a right foot condition is also warranted.

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  As the claim for service connection for a bilateral foot disorder has been granted, the duty to notify and assist has been met to the extent necessary.  


ORDER

Service connection for a bilateral foot disorder, claimed as flat feet, is granted.  


REMAND

As noted above, the Baltimore RO issued a rating decision in May 2013 that increased the ratings assigned for the service-connected left and right knee early osteoarthritis.  A temporary 100 percent evaluation was assigned for right knee early osteoarthritis, effective from May 31, 2011, and a 30 percent rating was assigned effective July 1, 2012.  A temporary 100 percent evaluation was assigned for left knee early osteoarthritis, effective from August 29, 2012, and a 30 percent rating was assigned effective October 1, 2013.  A timely notice of disagreement (NOD) was filed in July 2013.  There is no indication that a statement of the case (SOC) has been issued to the Veteran addressing these claims.  The Court has held that where a NOD has been filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  This must be accomplished on remand.


Accordingly, the case is REMANDED for the following action:

Provide the Veteran a statement of the case with respect to the issues of entitlement to increased ratings for his left and right knee early osteoarthritis.  The Veteran should be informed of the actions necessary to perfect an appeal on these issues.  Thereafter, these issues are to be returned to the Board only if an adequate and timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


